Citation Nr: 1449516	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus type 2.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.




REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case was certified to the Board by the RO in Reno, Nevada.  

In July 2013, the Board remanded the appeal so that a videoconference hearing could be scheduled.  

Thereafter, a private attorney filed a Motion for Reconsideration of the July 2013 remand.  It was specifically noted that the Veteran did not want a hearing and as such, any pending hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

In August 2014, the case was returned to the Board for review.  In September 2014, the Motion for Reconsideration was dismissed as moot.  

In August 2014, the Board received a lay statement from the Veteran's daughter.  This statement essentially duplicates information already of record and a remand for initial RO consideration would serve no useful purpose and is not required.  See 38 C.F.R. § 20.1304(b) (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The VBMS and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  In a January 2006 decision, the RO denied service connection for hearing loss.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  

2.  Evidence associated with the record since the final January 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss and is neither cumulative nor redundant of evidence already of record.

3.  In an August 2008 decision, the Board denied service connection for diabetes mellitus type 2 and for an acquired psychiatric disorder, to include PTSD. 

4.  As concerns the issue of service connection for diabetes mellitus type 2, evidence associated with the record since the final August 2008 Board decision is cumulative. 

5.  As concerns the issue of service connection for an acquired psychiatric disorder, to include PTSD, evidence associated with the record since the final August 2008 Board decision relates to an unestablished fact necessary to substantiate the claim and is neither cumulative nor redundant of evidence already of record.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the final January 2006 rating decision which denied service connection for hearing loss; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

2.  New and material evidence has not been received since the final August 2008 Board decision which denied service connection for diabetes mellitus type 2; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2014).

3.  New and material evidence has been received since the final August 2008 Board decision which denied service connection for an acquired psychiatric disorder, to include PTSD; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2010, prior to the rating decision in question, VA notified the Veteran of the information and evidence necessary to establish a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will provide.  He was advised that service connection for diabetes, PTSD, and hearing loss was previously denied.  The letter explained the definition of new and material evidence and of the reasons for the denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also provided information regarding how VA assigns disability evaluations and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, and VA medical center records.  Information in the claims folder indicates that the Veteran is in receipt of Supplemental Security Income (SSI).  The Board acknowledges that records were not requested from the Social Security Administration (SSA).  The Veteran, however, has not identified these records as relevant and the Board declines to remand for such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Board acknowledges that the Veteran was not provided a VA examination to determine the nature and etiology of his claimed diabetes.  The requirements for providing a VA examination apply to claims to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Board does not find new and material evidence sufficient to reopen the claim of entitlement to service connection for diabetes and thus, a VA examination is not warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2013).

Analysis

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

      Hearing Loss

In January 2006, the RO denied service connection for hearing loss, essentially based on a finding that there was no hearing loss during service or within a year of discharge and that there was no link between the current diagnosis and military service that ended in 1964.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  Thus, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

In December 2009, the Veteran requested to reopen his claim for hearing loss in the right ear.  In October 2010, the RO denied service connection for hearing loss, now claimed as right ear hearing loss, finding that the evidence submitted was not new and material.  The Veteran disagreed with the decision and perfected this appeal.  

Relevant evidence at the time of the January 2006 rating decision included service treatment records, service personnel records, the Veteran's statements, photographs, and VA medical records.  Service treatment records were negative for complaints or findings of hearing loss.  On report of medical history completed at discharge, the Veteran denied any ear trouble.  

A March 2005 VA audiological evaluation consult showed moderate to severe sensorineural hearing loss on the right and severe high frequency sensorineural hearing loss on the left.  

In a May 2005 statement, the Veteran reported that he had hearing loss.  He submitted a copy of his military driver's license and a photo of a truck that allegedly hit a land mine.  

Since the final January 2006 rating decision, additional evidence has been added to the claims folder.  This includes a picture of a "106mm rifle, M40A1, mounted on 1/4-ton truck, M38A1" with a handwritten statement indicating that this is how he lost his hearing.  Additionally, a March 2010 VA audiology consult documents the Veteran's reported history of military noise exposure from rifles and machinery.  

The additional information regarding in-service noise exposure is new and not cumulative or redundant of information already of record.  This evidence is also material in that it suggests a relationship between currently diagnosed hearing loss and service and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  38 C.F.R. § 3.156(c).  

	Diabetes Mellitus Type 2

In August 2008, the Board denied service connection for diabetes mellitus type 2.  In denying the claim, the Board essentially found that diabetes was not manifested during service or for years after, and that the Veteran was not exposed to herbicides.  The Veteran did not appeal the decision and the Chairman of the Board did not order reconsideration.  The decision is final.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.

In December 2009, the Veteran submitted a claim to reopen.  In October 2010, the RO denied service connection for diabetes, finding that the evidence submitted was not new and material.  The Veteran disagreed with the decision and perfected this appeal.  

Evidence of record at the time of the August 2008 Board decision included service treatment records, service personnel records, VA medical records, and statements from the Veteran and his family.  

Service treatment records are negative for any complaints or findings related to diabetes.  At separation, the Veteran's endocrine system was reported as normal and his urinalysis was negative for sugar.

Service personnel records show that the Veteran served in Korea from August 1962 to July 1963.  Service in the Republic of Vietnam is not shown.  VA Form 3101, Request for Information, dated in May 2004, shows that there were no records of exposure to herbicides.  

VA medical records show a diagnosis of new onset diabetes in January 2003 and continued treatment related to the diagnosis.  

In a May 2005 statement, the Veteran reported that he was stationed in South Korea near the demilitarized zone (DMZ) and that they sprayed all of the trees with Agent Orange and it made the trees look burned.  In an October 2005 statement, the Veteran reported that herbicides were used in Korea and they sprayed it to kill the weeds and trees so they could get through the mine fields.  He said that he had been diagnosed with Agent Orange.

An April 2006 statement from the Veteran's daughter indicates that he is the only one in his family with diabetes and that this has been linked to the Dioxin found in Agent Orange.  

Relevant evidence received since the August 2008 Board decision includes statements and argument from the Veteran, his former attorney, and family members, and VA medical records.

Several of the statements are duplicates or copies of statements that were previously of record.  Thus, they are not new.  To the extent the statements were not previously considered, they essentially report that he was exposed to herbicides while serving in Korea and are merely cumulative of the information already of record.  The VA medical records show continued treatment for diabetes mellitus type 2.  This evidence is also cumulative.  See Anglin.

On review, at the time of the August 2008 Board decision, there was evidence of current disability, but no evidence that diabetes was incurred during service, within the one-year presumptive period, or that it was otherwise related to service, to include as due to herbicide exposure.  Since that determination, nothing has changed.  

Accordingly, new and material evidence sufficient to reopen the claim has not been received and the appeal is denied.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

	PTSD

In August 2008, the Board denied service connection for an acquired psychiatric disorder, to include PTSD, essentially based on findings that the Veteran did not engage in combat, that his claimed in-service stressors were not corroborated, and that any current diagnosis of PTSD was not based on a verified stressor.  The Veteran did not appeal the decision and the Chairman of the Board did not order reconsideration.  The decision is final.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.

In December 2009, the Veteran requested to reopen his claim for PTSD.  In August 2010, the RO reopened the claim but confirmed and continued the previous denial of service connection for PTSD.  The Veteran disagreed with the decision and perfected this appeal.  The Board has rephrased the issue to include an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Relevant evidence at the time of the August 2008 Board decision included service treatment records, service personnel records, VA medical records, the Veteran's statements regarding his claimed stressors, lay statements, and a Formal Finding that the Veteran had not provided sufficient information to verify the claimed stressors.  

In a May 2005 statement, the Veteran reported that he was driving a 2 1/2 ton truck near the DMZ and was hit by a land mine which blew out the rear end of the truck and landed on top of the truck and him; that while on company maneuvers the Korean soldiers were using live ammunition and his best friend was shot about 37 times and was killed; and that while serving in Korea he was put in a foxhole and was afraid for his life because the North Koreans had a microphone and kept calling their names.  In an October 2005 statement, he reported that his friend's name was "Tex" and that the incident happened in 1963.  He again reported that he was blown up by a land mine.  

Essentially, the record contained evidence of diagnosed psychiatric disorders (PTSD, depression, and anxiety), but the claimed stressors were not verified.    

Relevant evidence submitted since the final August 2008 Board decision includes an October 2010 VA examination.  At that time, the Veteran was diagnosed with PTSD, major depressive disorder, and alcohol abuse in sustained full remission.  The examiner indicated that the multiple Axis I diagnoses were related and the secondary diagnosis represented a progression of the primary diagnosis because the depression was not present before service and was a result of the traumatic experiences in Korea.  The examiner further stated that the Veteran's stressors were a result of his fear of hostile military or terrorist activity and that none of these symptoms were present prior to hs service in the Army and that based on his symptoms, he still has fears of military activity, many of which will never cease.  

In July 2010, the Veteran identified an additional stressor (that he was involved in a jeep accident in December 1962) and he also provided information as to the dates the other claimed stressors occurred.  

On review, the referenced evidence is new as it was not previously considered and is not cumulative or redundant.  Accordingly, the claim is reopened.  


ORDER

The application to reopen a claim of entitlement to service connection for hearing loss is granted.  

The application to reopen the claim for service connection for diabetes mellitus type 2 is denied.

The application to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, is granted.  


REMAND

The RO should obtain updated VA records pertaining to the issues remanded herein.  38 C.F.R. § 3.159(c)(2).  Review of the virtual VA folder shows that CAPRI records were last uploaded in April 2012.  

Hearing loss disability

As set forth, the issue of service connection for hearing loss disability is reopened herein.  In April 2012, the prior attorney argued that the requirements for a VA examination were met.  Specifically, that the Veteran was exposed to noise during service, that he had a current diagnosis of hearing loss, and that the evidence indicates a nexus may exist.  On review, the Board agrees that a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Acquired psychiatric disorder, to include PTSD

In March 2007, the RO completed a Formal Finding, which indicated that the information provided by the Veteran was insufficient to allow for attempts at stressor verification.  At that time, he was unable to identify the dates of the claimed incidents.  

In July 2010, the Veteran submitted another stressor statement.  At that time, he identified the dates of the land mine incident and the death of his friend.  He also reported a jeep accident and the date of that stressor.  Under these circumstances, attempts should be made to verify the stressors through the U.S. Army and Joint Services Records Research Center (JSRRC).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant VA medical records for the period from April 2012 to the present.  All records obtained should be associated with the claims folder or virtual folder.  

2.  The AOJ should schedule a VA examination to determine the nature and etiology of any hearing loss disability.  The claims folder, to include any relevant electronic records, should be available for review.

If the Veteran is diagnosed with a hearing loss disability for VA purposes, the examiner is requested to provide an opinion as to whether it is at least as likely as not the hearing loss is related to service or events therein.  In making this determination, the examiner is advised that the Veteran is competent to report noise exposure and that his reports appear consistent with his military occupational specialty (MOS) of light weapons infantryman.  A complete rationale should be provided for any opinion offered and the examiner should also consider the impact of any post-service occupational and/or recreational noise exposure.  

3.  The AOJ should make attempts to verify the Veteran's reported stressors (see VA Form 21-0871, Statement in Support of Claim for Service Connection for PTSD, dated in July 2010) through the JSRRC.  

4.  After completing the requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues of entitlement to service connection for a hearing loss disability and for an acquired psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


